Citation Nr: 9906082	
Decision Date: 03/04/99    Archive Date: 03/11/99

DOCKET NO.  96-20 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUE

Whether the veteran's Social Security Administration (SSA) 
benefits are properly countable as income for VA improved 
pension purposes.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jeffrey A. Pisaro, Counsel

INTRODUCTION

The veteran had active service from December 1951 to February 
1956.  This appeal arises from a February 1996 determination 
of the Providence, Rhode Island Regional Office (RO) whereby 
the veteran's improved pension benefits were reduced based on 
his receipt of income from the SSA.  

The veteran testified before the undersigned member of the 
Board at a Travel Board hearing in July 1998.


FINDINGS OF FACT

1.  As part of the veteran's original application for 
improved pension benefits submitted in September 1989, he 
reported that he did not receive SSA disability benefits.  

2.  The veteran was thereafter awarded improved pension 
benefits, effective from July 1, 1989, based on zero dollars 
of countable annual income.

3.  In September 1995, notice was received from the SSA 
indicating that the veteran began receiving SSA disability 
benefits in May 1995.

4.  By letter in February 1996, the RO notified the veteran 
that his monthly improved pension benefits had been reduced, 
effective from June 1, 1995, due his receipt of SSA 
disability benefits beginning in May 1995.


CONCLUSION OF LAW

The veteran's income from the SSA is properly countable as 
income for VA improved pension purposes.  38 U.S.C.A. § 1521 
(West 1991); 38 C.F.R.§§ 3.3, 3.23, 3.271, 3.272 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

By rating decision in August 1989, the veteran was awarded 
non-service connected pension benefits.  By letter in 
September 1989, the veteran informed the RO that he was not 
in receipt of SSA disability benefits.  He did indicate that 
he was receiving Supplemental Security Income (SSI).  The RO 
issued an award letter in December 1989 indicating that the 
veteran had been approved to receive improved pension 
benefits beginning on July 1, 1989 based on zero dollars of 
annual income.  It was indicated that he was receiving 
benefits for a child.  

By letter in May 1992, the veteran was informed that a 
reduction in his improved pension benefits was proposed as of 
May 1, 1992 as his daughter had graduated in April 1992.  In 
August 1992, the veteran was informed that his improved 
pension benefits had been reduced from May 1, 1992.  It was 
also noted that his monthly pension rate was based on zero 
dollars of countable annual income.

An October 1994 award letter to the veteran indicated that 
his rate of VA improved pension benefits depended on the 
amount of his total income.  His award was based on zero 
dollars of countable income from July 1, 1994.

The RO received information from the SSA in September 1995 
indicating that the veteran had been awarded monthly SSA 
disability benefits in the amount of $441 with an initial 
payment received in May 1995.  In October 1995, the RO sent a 
letter to the veteran informing him of a proposed reduction 
in his pension benefits from June 1, 1995.  The proposed 
reduction was based on the fact that the veteran first 
received $441 in SSA benefits in May 1995.  A monthly 
reduction from $669 to $228 was proposed.  The veteran was 
notified that he could submit evidence regarding the proposed 
reduction.

An October 1995 report of telephone contact shows that the 
veteran requested a hearing regarding the pension reduction.

The veteran was informed by letter in February 1996 that his 
improved pension benefits had been reduced effective from 
June 1, 1995.

The veteran submitted an eligibility verification report 
(EVR) in April 1996 showing monthly income of $458 in SSA 
benefits.

The veteran submitted a substantive appeal in April 1996.  He 
indicated that he wished to appeal the decision that 
determined that his SSA benefits were countable as income for 
VA purposes as he was totally unemployable.  He also 
indicated that he had a heart condition, and that it was 
becoming increasingly impossible for him to meet his monthly 
expenses.

At a January 1997 hearing at the RO, the veteran testified 
that he served his time in the military, that he had health 
problems to include cancer and a heart disability, and that 
he was living at the poverty level.  He therefore stated that 
SSA benefits should not be countable when considering his 
rate of improved pension benefits.

At the July 1998 Travel Board hearing, the veteran testified 
that he had worked his entire life to receive SSA benefits.  
Thus, he stated that the receipt of SSA benefits had nothing 
to do with his VA benefits which he earned as a Korean Era 
veteran.  

Improved (nonservice connected) pension is a benefit payable 
by the VA to veterans of a period of war because of 
disability.  Basic entitlement exists if, among other things, 
the veteran's income is not in excess of the applicable 
maximum pension rate specified in 38 C.F.R. § 3.23.  
38 U.S.C.A. § 1521(c); 38 C.F.R. §§ 3.3(a)(3).  The maximum 
annual rate is periodically increased from year to year.  
38 C.F.R. § 3.23(a).  The maximum annual rate of improved 
pension for a veteran with no dependents was $8,037, 
effective in December 1994.  Payments of any kind from any 
source shall be counted as income during the 12-month 
annualization period in which received unless specifically 
excluded.  38 C.F.R. § 3.271(a).  Medical expenses in excess 
of 5 percent of the maximum annual pension rate may be 
excluded from an individual's income for the same 12-month 
period to the extent they were unreimbursed.  38 C.F.R. 
§ 3.272(g)(1)(iii).  38  C.F.R. § 3.271(g) provides 
compensation paid by the United States Department of Labor, 
Office of Workers' Compensation Programs, Social Security 
Administration, or the Railroad Retirement Board, or pursuant 
to any worker's compensation or employer's liability statute, 
or damages collected because of personal injury or death, 
will be considered income as received. 

The following, as set forth in 38 C.F.R. § 3.272, shall be 
excluded from countable income for the purpose of determining 
entitlement to improved pension:  welfare, maintenance, VA 
pension benefits, reimbursement for casualty loss, profits 
realized from a property sale, joint accounts, unreimbursed 
medical expenses, expenses of last illnesses and burials and 
just debts, educational expenses, certain portion of a 
child's income, Domestic Volunteer Service Act program 
payments, distribution of funds under 38 U.S.C.A. § 1718, 
child's available income under hardship circumstances, 
survivor benefit annuity paid by the Department of Defense, 
Agent Orange settlement payments, restitution to individuals 
of Japanese ancestry, proceeds from the cash surrender of a 
life insurance policy which represent a return of insurance 
premiums, income received by American Indian beneficiaries 
from trust or restricted lands, Radiation Exposure 
Compensation Act payments, and Alaska Native Claims 
Settlement Act payments.  Unless otherwise provided, expenses 
deductible under this section are deductible only during the 
12-month annualization period in which they were paid. 

In this case, the veteran contends that his receipt of SSA 
benefits beginning in May 1995 should not be considered as 
countable income to reduce his VA improved pension benefits 
effective from  June 1, 1995.  The applicable criteria, 
however, is very clear and leaves no alternative but to 
consider the veteran's income from SSA as income for the 
purpose of determining the rate of his pension entitlement.  
See 38 C.F.R. § 3.271.  The Court has held that in a case 
where the law is dispositive of the claim, the claim should 
be denied because of lack of entitlement under the law.  
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  The 
applicable criteria provide that income from the SSA is 
countable as income for the purpose of determining the rate 
at which the veteran would receive improved pension benefits.  
Accordingly, the veteran's claim lacks legal entitlement 
under the applicable laws and regulations and must be denied.  


ORDER

The veteran's Social Security Administration benefits are 
properly countable as income for VA improved pension 
purposes; therefore, the appeal is denied.


		
	Iris S. Sherman
	Member, Board of Veterans' Appeals

- 5 -


